                          LEE LITIGATION GROUP, PLLC
                                 148 W. 24TH STREET, EIGHTH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1180
                                         FAX: 212-465-1181
                                     INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                   January 15, 2020
VIA ECF
The Honorable Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
                                                                            1/16/2020
New York, NY 10007
                                                                   The post-discovery conference currently
                 Re:   Vargas v. Pier 59 Studios L.P. et al
                                                                   scheduled for January 30, 2020 is adjourned
                       Case No.: 1:18-cv-10357-VSB
                                                                   sine die.
Dear Judge Broderick:

       We are counsel to Plaintiff in the above-referenced matter. We write, jointly with counsel
to Defendants, to respectfully request extending the time to file the fairness by seven (7) days. The
reason for this request is to allow the parties to execute the finalized settlement agreement. The
agreement is currently out for execution with Defendants.

       This is the parties’ second request for the relief requested herein. The first request was
granted (Docket No. 39). Currently, the deadline to file the fairness is January 15, 2020.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
